10/14/2022
ORIGINAL
                                                                                              Case Number: DA 22-0084
           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 22-0084
                                                                                  M   &ME   Ab‘,./


STATE OF MONTANA,
                                                                              OCT 1 it 2022
             Plaintiff and Appellee,                                        Bowen Greenwood
                                                                          Clerk of Suprerne Court
      v,                                                                     State of Montana

                                                                    ORDER

BILLY LEE HENDERSON III,

             Defendant and Appellant.



       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's Reply Brief
filed on October 12, 2022, this Court has determined that the brief does not comply with
the below referenced Rules and must be resubmitted.
       M. R. App. P. 11(3)(a) requires that the margins on the right side and left side and
on the top and bottom are not less than 1 inch wide. Appellant's margins are less than 1
inch wide.
       M. R. App. P. 11(3)(b) requires that the pages be double spaced except that
footnotes and quoted and indented material may be single spaced. Appellant's pages are
not double spaced.
       M. R. App. P. 11(6)(b)(ii) requires that the cause number in this Court be on the
cover page. Appellant's cause number on the cover page is incorrect.
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of this Order the Appellant
shall file with the Clerk of Court a signed original and nine copies of a revised brief
containing the revisions necessary to comply with the specified Rule and that the
Appellant shall serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
'be due and payable upon receipt.
       The Clerk of this Court is directed to mail a true, copy of this Order to Appellant
and to mail a true copy of this Order to all counsel upon whom the brief was served.
       DATED this 14th day of October, 2022.
                                                        For the Court,